





Exhibit 10.4










REXNORD
MANAGEMENT INCENTIVE COMPENSATION PLAN






EXECUTIVE OFFICER




































REVISED AS OF: May 2016




1

--------------------------------------------------------------------------------





Plan Name:    
Rexnord Management Incentive Compensation Plan - [INSERT BUSINESS UNIT]
Executive Officer (the “Plan” or “MICP”). This Plan is considered part of the
Rexnord Corporation 2012 Performance Incentive Plan, as may be revised, restated
or amended from time to time.


Plan Objectives:    
To establish a meaningful variable compensation component of an attractive
pay-for-performance total cash compensation program designed to support the
achievement of outstanding, strategic, financial and operational performance.


Plan Term:    
The Plan commences on the first day of Rexnord Corporation's fiscal year and
ends on the last day of the fiscal year.


Plan Eligibility:
The Company's CEO and other Executive Officers as defined under the Securities
Exchange Act of 1934, as approved by the Compensation Committee of the Board of
Directors of Rexnord Corporation (the “Compensation Committee”).


Target Bonus Levels:
Determined based on the position that a participant holds and that position’s
relative value in the external market, value within Rexnord and its ability to
impact overall company performance.


Plan Design:
The Plan is based upon the Company’s achievement of financial factor targets
tied to [INSERT FINANCIAL FACTORS]. The financial factor targets (including the
cliff) and the actual achievement against the financial factor targets are
determined and approved by the Compensation Committee and may be based on input
and/or recommendations from the CEO (for participants other than the CEO
himself). The Compensation Committee has the discretion to reduce participant
awards based on a participant's level of achievement of Non-Financial Goals and
Objectives that are established at the beginning of the fiscal year and
evaluated at year end; the Compensation Committee's determination may be based
on input and/or recommendation from the CEO (for participants other than the CEO
himself).


Participants must also satisfy the employment condition described under “Plan
Administration and Conditions” to receive any payout under the Plan.


Plan Design Definitions:
    
[INSERT DEFINITIONS OF FINANCIAL FACTORS, IF NEEDED]
Non-Financial Goals and Objectives (also known as Personal Performance Factor):
quantifiable and process-oriented individual goals and objectives that are tied
to personal performance.
Payout Calculation Formula:
Base Salary
X
Individual Target Bonus %
X
Financial Factor
X
1.5*
=
Bonus Payout



*Subject to reduction by the Compensation Committee, in its sole discretion,
based on a Participant's Personal Performance Factor, with input and/or
recommendations from the CEO (for participants other than the CEO himself)






2

--------------------------------------------------------------------------------





Financial Factors
[INSERT FINANCIAL FACTORS] thresholds, which are measured as a percentage of the
target, must be achieved in order to trigger a potential bonus payment under the
Plan. The cliff will be set at [ ]% or such other amount determined by the
Compensation Committee for the FY (see the cliff schedule for the financial
performance range - Addendum A). Any maximum payout for the Plan will be as
established by the Compensation Committee.


The CEO will have the right to recommend adjustments to performance targets to
mitigate the unbudgeted impact of material, unusual or nonrecurring gains and
losses, accounting changes or other extraordinary events not foreseen at the
time the targets were set. The CEO may also recommend adjustments to
calculations and payments when necessary to reflect sound business practices.
Any of the aforementioned recommended adjustments by the CEO are subject to
approval by the Compensation Committee, in its discretion, in connection with
its approval of payout calculations as described below.


Personal Performance Factor
The Personal Performance Factor is based on specific performance relative to
established Non-Financial Goals and Objectives that are process and capability
oriented and critical to the Company’s long-term success. Participants are given
a personal performance rating ranging from 1.5 (outstanding) to 0
(unacceptable). If a participant's personal performance for the FY is less than
1.5, the Compensation Committee, which may rely on recommendations from the CEO
(for participants other than the CEO himself), shall have the discretion to
reduce an individual's payout under this Plan, including to zero in the event
that a participant's personal performance for the year is unacceptable.


3

--------------------------------------------------------------------------------







Incentive Calculation Examples:


[INSERT CALCULATION EXAMPLES, IF DESIRED]
    
 

 





4

--------------------------------------------------------------------------------





Plan Administration and Conditions:


•
The Plan will be administered in accordance with the following guidelines:

◦
Plan Design & Continuation - to be determined by the Compensation Committee.

◦
Plan Participation - the Company's Executive Officers, subject to approval by
the Compensation Committee.

◦
Payout Calculations and Timing - the Compensation Committee shall approve the
targets and all payouts.

◦
The CEO will administer all other aspects of the Plan and may delegate the daily
administration of the Plan to other managers and associates, including payments
of the amounts to be issued to participants under the Plan.



•
Plan participants must be actively employed by the Company or on a paid leave of
absence on the date of payment in order to qualify for payout (normally May).



•
Exceptions due to retirement, disability, or death will be at the sole
discretion of the Compensation Committee.



•
Promotions / Transfers

◦
When a participant in this Plan transfers or is promoted to a position that is
covered under a different incentive plan of the Company (or one of its
subsidiaries) during the Plan year, the participant will receive a pro-rated
award under each plan based on time, base salary, and incentive target
percentage in the multiple assignments. For example, if a participant in this
Plan transfers to a position that is covered under the [INSERT PLAN NAME] on
October 1, that participant will receive 50% of his or her award for the year
under this Plan and the remaining 50% of his or her award for the year under the
[INSERT PLAN NAME].

◦
When a participant transfers or is promoted from a position that has one set of
performance metrics under this Plan to a position that has another set of
performance metrics under this Plan (e.g., from one business unit to another
where the award for one position is based on one business unit's metrics and the
award for the other position is based on another business unit's metrics), the
participant 's award under the Plan will be prorated based on time, base salary
and incentive target percentage in the multiple assignments.

◦
When a participant transfers or is promoted from one position to another where
both positions are covered under this Plan and the same performance metrics
apply to each position, the participant will receive the greater of (x) a
prorated award based on time, base salary and incentive target percentage in the
multiple assignments or (y) an award based on base salary and target MICP
percentage in effect at year-end (March 31st) for the entire year.

◦



•
If hired in the middle of the FY, a participant will eligible for a payment of a
pro-rated amount that is calculated at a rate of 1/12 of the annual amount for
each complete calendar month of service.



•
Each Plan participant will receive individual written notification of the
financial factors and financial targets and the Non-Financial Goals and
Objectives that will be used in calculating their MIC.



5

--------------------------------------------------------------------------------







•
Any amounts payable hereunder are subject the terms of Rexnord's recoupment,
clawback or similar policies as may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of any award received under this
Plan.



•
The Company reserves the right to amend, modify or terminate the Plan at any
time.



* * * * *




6

--------------------------------------------------------------------------------





Addendum A
(Performance Ranges by Cliff %)


[PRECISE TARGETS AND FINANCIAL FACTORS TO BE INSERTED]


•
For [ ]% Cliff



Performance of Target Achievement
[ ]% of Target
[ ]% of Target
[ ]%
of Target
[ ]% of Target
[ ]% of Target
[ ]%
 of Target
[ ]%
of Target
[ ]%
or > of
Target
Financial Factor
[ ]%
[ ]%
[ ]%
[ ]%
[ ]%
[ ]%
[ ]%
[ ]%
and >*

*For each additional [ ]% increase in the percent of Target Bonus Plan
Achievement above [ ]%, the financial factor will increase [ ]%.










NOTES:


[TO BE INSERTED, IF NEEDED]




7